DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 2, 8, 9, 10), 2, 3, 4, 5, 6, 7, 9, 11, (12, 13, 19, 9, 10), 14, 15, 16, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 2, 10, 12, 13, 14 ,15, 16, 11 of app 16/522,539 (now is US patent US 11004254 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 2, 8, 9, 10 is determined to be obvious in light of claim 1 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 1, 2, 8, 9, 10
16/522,539 claim 1
1. A method comprising: generating a ray from a first pixel within a scene being rendered toward a light source; performing one or more shadow map lookups for the first pixel to determine: a visibility value indicative of whether the first pixel is in a shadow, and a distance value indicative of a distance of the first pixel from the light source; and rendering the first pixel with an amount of blurring based on the visibility value and the distance value.
1. A method comprising: generating a ray from an originating pixel within a scene being rendered; 
performing one or more shadow map lookups for the originating pixel to estimate an intersection of the ray with alpha-tested geometry within the scene and determine a visibility value and a distance value for the originating pixel; 


2. The method of claim 1, wherein the one or more shadow map lookups are performed to estimate an intersection of the ray with an alpha-tested geometry within the scene.
performing one or more shadow map lookups for the originating pixel to estimate an intersection of the ray with alpha-tested geometry within the scene 



and determine a visibility value and a distance value for the originating pixel;
8. The method of claim 1, wherein the visibility value and the distance value are stored in a buffer.
storing the visibility value and the distance value obtained from the shadow map in an alpha-tested buffer, 

9. The method of claim 8, wherein the buffer is an alpha-tested buffer and wherein the alpha-tested buffer is joined with an opaque buffer.


wherein: the alpha-tested buffer is joined with an opaque buffer, 
10. The method of claim 8, wherein a min operation is performed between the buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser.
or a min operation is performed between the alpha-tested buffer and the opaque buffer to obtain a single resulting buffer that is sent to a denoiser; and passing the visibility value and the distance value for the originating pixel to the denoiser.


Claim 2 is determined to be obvious in light of claim 2 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 2
16/522,539 claim 2
2. The method of claim 1, wherein the one or more shadow map lookups are performed to estimate an intersection of the ray with an alpha-tested geometry within the scene.
2. The method of claim 1, wherein the alpha-tested geometry includes geometry within the scene for which an alpha-only shadow map is drawn.



Claim 3 is determined to be obvious in light of claim 3 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 3
16/522,539 claim 3
3. The method of claim 2, wherein the shadow map only contains a plurality of alpha-tested geometry.
3. The method of claim 1, wherein the shadow map only contains alpha-tested geometry.


Claim 4 is determined to be obvious in light of claim 4 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 4
16/522,539 claim 4
4. The method of claim 2, wherein a location of the intersection is estimated within the shadow map, and the visibility value is determined based on one or more depth values at or around an intersection location within the shadow map.
4. The method of claim 1, wherein a location of the intersection is estimated within the shadow map, and the visibility value for the originating pixel is determined based on one or more depth values at or around the intersection location within the shadow map.


Claim 5 is determined to be obvious in light of claim 5 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 5
16/522,539 claim 5
5. The method of claim 2, wherein the distance value includes a hitT value representing a distance between the first pixel and the alpha-tested geometry.
5. The method of claim 1, wherein the distance value includes a hitT value representing a distance between the originating pixel and the intersecting alpha-tested geometry.


Claim 6 is determined to be obvious in light of claim 6 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 6
16/522,539 claim 6
6. The method of claim 2, wherein the distance value is determined by identifying a depth value for the intersection and determining a difference in distance between a location of the first
pixel and the depth value.
6. The method of claim 1, wherein the distance value is determined by identifying a depth value for the intersection within the shadow map and determining a difference in distance between an originating pixel location and the depth value.


Claim 7 is determined to be obvious in light of claim 7 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 7
16/522,539 claim 7
7. The method of claim 1, wherein the one or more shadow map lookups are performed by tracing the ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates.
7. The method of claim 1, wherein the one or more shadow map lookups are performed by tracing a ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates.


Claim 9 is determined to be obvious in light of claim 8 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 9
16/522,539 claim 8
9. The method of claim 8, wherein the buffer is an alpha-tested buffer and wherein the alpha-tested buffer is joined with an opaque buffer.
8. The method of claim 1, wherein the alpha-tested buffer is joined with the opaque buffer.


Claim 10 is determined to be obvious in light of claim 9 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 10
16/522,539 claim 9
10. The method of claim 8, wherein a min operation is performed between the buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser.
9. The method of claim 1, wherein the min operation is performed between the alpha-tested buffer and the opaque buffer to obtain a single resulting buffer that is sent to the denoiser.


Claim 11 is determined to be obvious in light of claim 2 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 11
16/522,539 claim 2
11. The method of claim 1, wherein the one or more shadow map lookups are one or more alpha-only shadow map lookups.
2. The method of claim 1, wherein the alpha-tested geometry includes geometry within the scene for which an alpha-only shadow map is drawn.


Claim 12, 13, 19, 9, 10 is determined to be obvious in light of claim 10 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 12, 13, 19, 9, 10
16/522,539 claim 10
12. A system comprising:
a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage,
wherein the one or more processors execute the instructions to:
generate a ray from a first pixel within a scene being rendered toward a light source;
perform one or more shadow map lookups for the first pixel to 
10. A system comprising: a processor that is configured to: 
generate a ray from an originating pixel within a scene being rendered; 

perform one or more shadow map lookups for the originating pixel to 
13. The system of claim 12, wherein the one or more shadow map lookups are performed to estimate an intersection of the ray with an alpha-tested geometry within the scene.


estimate an intersection of the ray with alpha-tested geometry within the scene 
determine: a visibility value indicative of whether the first pixel is in a shadow, and
a distance value indicative of a distance of the first pixel from the light source;
and

and determine a visibility value and a distance value for the originating pixel; 


19. The system of claim 12, wherein the visibility value and the distance value are stored in a buffer.
store the visibility value and the distance value obtained from the shadow map in an alpha-tested buffer, 

9. The method of claim 8, wherein the buffer is an alpha-tested buffer and wherein the alpha-tested buffer is joined with an opaque buffer.


wherein: the alpha-tested buffer is joined with an opaque buffer, 
10. The method of claim 8, wherein a min operation is performed between the buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser.
or a min operation is performed between the alpha-tested buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser; 


and pass the visibility value and the distance value for the originating pixel to a denoiser.
render the first pixel with an amount of blurring based on the visibility value and the distance value.


Claim 14 is determined to be obvious in light of claim 12 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 14
16/522,539 claim 12
14. The system of claim 13, wherein the shadow map only contains a plurality of alpha-tested geometry.
12. The system of claim 10, wherein the shadow map only contains alpha-tested geometry.


Claim 15 is determined to be obvious in light of claim 13 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 15
16/522,539 claim 13
15. The system of claim 13, wherein a location of the intersection is estimated within the shadow map, and the visibility value is determined based on one or more depth values at or around an intersection location within the shadow map.
13. The system of claim 10, wherein a location of the intersection is estimated within the shadow map, and the visibility value for the originating pixel is determined based on one or more depth values at or around the intersection location within the shadow map.


Claim 16 is determined to be obvious in light of claim 14 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 16
16/522,539 claim 14
16. The system of claim 13, wherein the distance value includes a hitT value representing a distance between the first pixel and the alpha-tested geometry.
14. The system of claim 10, wherein the distance value includes a hitT value representing a distance between the originating pixel and the intersecting alpha-tested geometry.


Claim 17 is determined to be obvious in light of claim 15 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 17
16/522,539 claim 15
17. The system of claim 13, wherein the distance value is determined by identifying a depth value for the intersection and determining a difference in distance between a location of the first
pixel and the depth value.
15. The system of claim 10, wherein the distance value is determined by identifying a depth value for the intersection within the shadow map and determining a difference in distance between an originating pixel location and the depth value.


Claim 18 is determined to be obvious in light of claim 16 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 18
16/522,539 claim 16
18. The system of claim 12, wherein the one or more shadow map lookups are performed by tracing the ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates.
16. The system of claim 10, wherein the one or more shadow map lookups are performed by tracing a ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates.



Claim 20 is determined to be obvious in light of claim 11 of 16/522,539 (now is US patent US 11004254 B2) based on reasons below for having similar limitations.
Instant application claims 20
16/522,539 claim 11
20. The system of claim 12, wherein the one or more shadow map lookups are one or more alpha-only shadow map lookups.
11. The system of claim 10, wherein the alpha-tested geometry includes geometry within the scene for which an alpha-only shadow map is drawn.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic).
Regarding Claim 12, Vogels teaches a system (Vogels, Fig. 17, Element 1700 Computing System) comprising:  a non-transitory memory storage comprising instructions (Vogels, Paragraph [0241], Storage subsystem 1720 can also store information using machine-readable articles, information storage devices, or computer-readable storage media); and one or more processors in communication with the non-transitory memory storage (Vogels, Paragraph [0239], . The one or more graphics processors or graphical processing units (GPUs) 1710 may include any number of registers, logic units, arithmetic units, caches, memory interface), wherein the one or more processors execute the instructions to (Vogels, Fig. 17, Element 1705, 1710 Data Processor and Graphics processors): 
generate a ray from a first pixel within a scene being rendered toward a light source (Vogels, Paragraph [0034], presenting computer-generated scenes on a two-dimensional display by tracing a path of a ray through pixels on an image plane; Paragraph [0039], light rays sometimes just hit an object, and sometimes just miss it, or that they sometimes hit a light source);
[[ perform one or more shadow map lookups for the first pixel to ]] determine:  a visibility value indicative of whether the first pixel is in a shadow, and  a distance value indicative of a distance of the first pixel from the light source (Vogels, Paragraph [0073], [0090], the renderer 302 may also produce object identifiers, visibility data, and bidirectional reflectance distribution function (BRDF) parameters; the denoiser 400 is expected to handle significantly different input datasets; [0035], If any opaque object is found between the surface and the light, the surface can be in shadow and the light may not illuminate the surface; it is noted by tracing the surface object to light source, the distance is given ); and render the first pixel with an amount of blurring based on the visibility value and the distance value (Vogels, Paragraph [0234], techniques relating to how objects appear blurry or out of focus when too far <read on distance> in front of or behind <read on visibility value> the object in focus).
But, Vogels does not explicitly disclose perform one or more shadow map lookups.
However, Lokovic teaches perform one or more shadow map lookups (Lokovic, Paragraph [0012], [0030], [0093], A later rendering process is then able to use simple lookup functions of the shadow map to determine whether a particular sample point is lit or unlit with respect to a light source); a distance value indicative of a distance of the first pixel from the light source (Lokovic, Paragraph [0075], [0100], The extinction coefficient measures the light falloff per unit distance along the ray. several examples of visibility functions for a light beam passing through a pixel of the deep shadow map given different forms of light attenuating circumstances).
Lokovic and Vogels are analogous since both of them are dealing with image rendering. Vogels provided a way of rendering image by tracking the ray direction. Lokovic provided a way of rendering image by tracking the ray intersecting with surface from within the scene by using lookup functions of the shadow map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing taught by Lokovic into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to dynamically adjust the image quality based on tracking the ray by using lookup functions of the shadow map and create best viewing result.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 12 but as a method and the combination of Vogels and Lokovic teaches all the limitations as of Claim 12. Therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 12 and Burrus as modified by Vogels and Lokovic teaches all the limitations as of Claim 12. And Vogels discloses these features can be implemented on a computer-readable storage medium (Vogels, Paragraph [0241], [0245], “Storage subsystem 1720 can also store information using machine-readable articles, information storage devices, or computer-readable storage media” “computer programs, executable computer code, human-readable source code, shader code, rendering engines, or the like, and data, such as image files, models including geometrical descriptions of objects, ordered geometric descriptions of objects, procedural descriptions of models, scene descriptor files, or the like, may be stored in memory subsystem 1715 and/or storage subsystem”).

Claim(s) 2, 3, 7, 8, 11, 13, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) as applied to Claim 1, 12 above respectively and further in view of Cooper (US 20100134516 A1).

Regarding Claim 13, The combination of Vogels Lokovic teaches the invention in Claim 12,
The combination further teaches wherein the one or more shadow map lookups are performed to estimate an intersection of the ray [[ with an alpha-tested geometry within the scene ]] (Lokovic, Paragraph [0012], [0030], [0093], [0093], A later rendering process is then able to use simple lookup functions of the shadow map to determine whether a particular sample point is lit or unlit with respect to a light source; The surface intersections can be found using either a ray tracer or an ordinary scan conversion renderer; a ray is cast to the sample point on the surface. Ray casting can generate accurate shadows, but on scenes with very complex geometry).
Lokovic and Vogels are analogous since both of them are dealing with image rendering. Vogels provided a way of rendering image by tracking the ray direction. Lokovic provided a way of rendering image by tracking the ray intersecting with surface from within the scene. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing taught by Lokovic into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to dynamically adjust the image quality and create best viewing result.
The combination does not explicitly disclose alpha-tested geometry within the scene.
However, Cooper teaches alpha-tested geometry within the scene (Cooper, Paragraph [0232], the alpha values of the fragments of the virtual model are modified in accordance with shadow maps associated with the virtual objects)
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate alpha tracking
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use accurate alpha value to properly adjust the image to achieve the best viewing experience for user to see.


Regarding Claim 14, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination further teaches wherein the shadow map only contains a plurality of alpha-tested geometry (Cooper, Paragraph [0232], the alpha values of the fragments of the virtual model are modified in accordance with shadow maps associated with the virtual objects).
As explained in rejection of claim 13, the obviousness for combining of alpha-tested geometry of Cooper into Vogels is provided above.

Regarding Claim 15, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination further teaches wherein a location of the intersection is estimated within the shadow map, and the visibility value is determined based on one or more depth values at or around an intersection location within the shadow map (Cooper, Paragraph [0013], The shadow map is similar to an image rendered with the light source acting as the camera location, where depth values are stored at each array location).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene and use depth value to calculate the location of intersection while tracking the alpha test. Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate intersection calculation
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use depth value properly adjust the image data based on the location of the pixels around the intersection.
 
Regarding Claim 18, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination does not explicitly disclose but Cooper teaches wherein the one or more shadow map lookups are performed by tracing the ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates (Cooper, Paragraph [0252], [0262], The image processor, projects the shadow map for each virtual light source onto the scene using projective texture mapping; Once N shadow maps have been generated, the scene can be rendered from a point of view of the camera. In some examples, projective texture mapping is used to cast the shadow maps back onto the scene from the point of view of each light (as if a projector were placed at the position of the light), so as to generate distance data which corresponds to a distance from the shadow casting light to the closest object along a ray traced between that object and the light).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the ray intersection to use texture coordinates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing method
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use coordinate from texture mapping in order for system to accurately project the pixel location and properly adjust the image to achieve the best viewing experience for user to see.

Regarding Claim 19, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination further teaches wherein the visibility value [[ and the distance value ]] are stored in a buffer (Vogels, Paragraph [0220], Object library 1620 can include elements configured for storing and accessing information related to objects used by the one or more design computers [0073], The raw image data may include intensity data, color data (e.g., red, green, and blue colors), and their variances, as well as auxiliary buffers. the renderer 302 may also produce object identifiers, visibility data)
Vogels does not explicitly disclose but Cooper teaches the distance value stored in a buffer (Cooper, Paragraph [0251], Depth buffers of each rendering pass are then extracted and the resultant data treated as texture maps. The resultant texture maps correspond to shadow maps, and represent a distance to a closest object in the scene from the respective shadow casting light in a given direction).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene and saving the distance information in the buffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate distance saving taught by Cooper into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to use stored distance value in the process of alpha tracking during ray tracing process which will be more convenient than calculate distance during the process and increase the efficiency of the system.

Regarding Claim 20, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination does not explicitly disclose but Cooper teaches wherein the one or more shadow map lookups are one or more alpha-only shadow map lookups  (Cooper, Paragraph [0231], [0251], 3D graphics to represent graphics data necessary to generate a pixel for output to a frame buffer and may comprise data such as
raster position data, depth buffer data, interpolated attribute data, alpha value
data and the like; The resultant texture maps correspond to shadow maps, and
represent a distance to a closest object in the scene from the respective shadow
casting light in a given direction).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate alpha tracking
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use accurate alpha value to properly adjust the image to achieve the best viewing experience for user to see.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 3 it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 4 it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) and further in view of Cooper (US 20100134516 A1) as applied to Claim 2, 13 above respectively and further in view of Tanaka et al. (US 20170112360 A1, hereinafter Tanaka).

Regarding Claim 16, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination does not explicitly disclose but Tanaka teaches wherein the distance value includes a hitT value representing a distance between the first pixel and the alpha-tested geometry (Tanaka, Paragraph [0009], calculates values of light volumes included in the information output from identical-point originated pixels, which have imaged an identical point as the same characteristic point on the specimen, in the respective pixels as a relative distance from an image sensor, compares the optical information between the pixels).
Tanaka and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Tanaka provided a way of adjusting the distance between the pixels when preparing the
rendering of image. Therefore, it would have been obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention was made to incorporate
distance adjustment taught by Tanaka into modified invention of Vogels such that when
preparing the image for rendering, system will be able to adjust the image quality based
on the distance between original pixel and intersected pixels on surface in order to create best viewing experience for user.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) and further in view of Cooper (US 20100134516 A1) as applied to Claim 2, 13 above respectively and further in view of Iwamoto et al. (US 20080252977 A1, hereinafter Iwamoto).

Regarding Claim 17, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination does not explicitly disclose but Iwamoto teaches wherein the distance value is determined by identifying a depth value for the intersection and determining a difference in distance between a location of the first pixel and the depth value (Iwamoto, Paragraph [0235], [0457], the Fourier transform image selection section or spatial filter functions as a kind of iris, the depth of focus of the optical system can be increased and consequently, a clearcut image can be obtained; all spatial frequencies of the two-dimensional image appear within a region up to a position equal to one half the distance between periodical patterns originating from the pixel structure appearing on the spatial filter).
Iwamoto and Vogels are analogous since both of them are dealing with image
rendering and displaying. Vogels provided a way of rendering image by tracking the ray direction. Iwamoto provided a way of determine and adjust the distance based on the
depth value between the original pixel and point on the intersection of surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate distance adjustment taught by Iwamoto into modified invention of Vogels such that when preparing the image for rendering, system will be able to create high quality image based on the distance adjustment.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

	
	Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also filing Terminal Disclaimer to overcome the Double Patenting Rejection.
Regarding Claim 9, the prior art Vogels teaches of rendering image by tracking the ray direction. The prior art Lokovic teaches rendering image by tracking the ray intersecting with surface from within the scene. Additional prior arts Cooper teaches rendering image by tracking the alpha of the scene. However, none of the prior art cited alone or in combination provides motivation to teach joining the opaque buffer and the alpha-tested buffer to create a single resulting buffer.
Regarding Claim 10, the prior art Vogels teaches of rendering image by tracking the ray direction. The prior art Lokovic teaches rendering image by tracking the ray intersecting with surface from within the scene. Additional prior arts Cooper teaches rendering image by tracking the alpha of the scene. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “a min operation is performed between the buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170221177 A1	Sparse Rendering in Computer Graphics
US 20170221261 A1	Frustum Rendering in Computer Graphics
US 20040263511 A1	Subsurface scattering approximation methods and apparatus
US 6760024 B1		Method and apparatus for rendering shadows

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619